DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez del Real Pena et al. (US 20190277835 A1) in view of Weiß et al. (US 20180289923 A1).
Regarding claim 1, Suarez del Real Pena discloses an extension assembly for a catheter (see Abstract; FIG. 4), the extension assembly comprising: 
an extension tube ("drain line 132"; [0058]; FIG. 4) having a proximal end and a distal end (see FIG. 4), the extension tube having an inner bore (NOTE: drain lines inherently have inner bores in order to convey fluids); 
an extension connector ("chemical testing device 200"; [0058]; FIG. 5) having a body ("body 202"; [0069]; FIG. 5) with a central bore ("fluid channel 208"; [0069]; FIG. 6), with the proximal end of the extension tube coupled to a first end of the body (see FIG. 4), the extension connector 200 further including: 
at least one slot disposed in the body defined by lower end wall and upstanding walls extending axially outwardly therefrom, terminating at an upper opening (see Annotated FIG. 5); and 
at least one passage ("receptacle 204"; [0069]; FIG. 6) extending from the central bore 208 to the at least one slot (see FIG. 6); and 
an indicator assembly (comprising at least of "lens 216," "pads 214," "membrane 212," and "gasket 210"; [0069]; FIG. 5) having: 
an indicator ("pads 214"; [0071]; FIG. 7) with a top surface, a bottom surface and an edge (see FIG. 6), 
the indicator 214 structurally configured to change color ("test pad 224 includes reagents that cause the test pad 224 to change color"; [0071]) in the presence of a chemical indicative of a bladder infection ("Example reagents within the test pad 224 typically include indole carboxylic acid ester and diazonium salt"; [0071]); 
a wicking member ("membrane 212"; [0069]; FIG. 5) having an indicator contact portion and a flow contact portion (see FIG. 6), with the flow contact portion being in fluid communication with the at least one passage and the indicator contact portion being in contact with one of the top surface, the bottom surface and the edge of the indicator (see FIG. 6), with the wicking member 212 being positioned between the passage and the indicator 214 (see FIG. 5).
	
Annotated FIG. 5

    PNG
    media_image1.png
    374
    386
    media_image1.png
    Greyscale

Suarez del Real Pena discloses that the at least one passage is rectangular (see FIG. 5) but  does not explicitly disclose that the at least one passage is radial. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the at least one passage is radial, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). As per  In re Dailey et al., 149 USPQ 47.
Regarding claim 2, Suarez del Real Pena discloses that the at least one passage is rectangular (see FIG. 5) and does not explicitly disclose that the at least one passage is radial. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the at least one passage is radial, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). In re Dailey et al., 149 USPQ 47.
Suarez del Real Pena/Weiß fails to disclose the at least one slot comprises a pair of slots that are positioned on opposite sides of the body of the extension connector, with the at least one radial passage further comprising a radial passage extending to each of the pair of slots. However, it has been held that a mere duplication and rearrangement of the essential working parts of a device involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to duplicate and rearrange parts of Suarez del Real Pena/Weiß’s device such that the at least one slot comprises a pair of slots that are positioned on opposite sides of the body of the extension connector, with the at least one radial passage further comprising a radial passage extending to each of the pair of slots. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 3, Suarez del Real Pena discloses the at least one slot further comprises a substantially rectangular lower end wall, and wherein the upstanding walls further comprise a catheter side wall, an extension side wall spaced apart from the extension side wall, with a first joining wall spanning therebetween and a second joining wall spanning therebetween spaced apart from the first joining wall (see Annotated FIG. 5).
Regarding claim 4, Suarez del Real Pena discloses the upstanding walls define a substantially rectangular upper opening (see Annotated FIG. 5).
Regarding claim 5, Suarez del Real Pena discloses the passage extends through the lower end wall spaced apart from the upstanding walls (see FIG. 6).
Suarez del Real Pena discloses that the passage is rectangular (see FIG. 5) and does not explicitly disclose that the passage is radial. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the passage is radial, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). In re Dailey et al., 149 USPQ 47.
Regarding claim 6, Suarez del Real Pena discloses the passage comprises at least one of a centrally positioned, and an offset opening.
Suarez del Real Pena discloses that the passage is rectangular (see FIG. 5) and does not explicitly disclose that the passage is radial and substantially circular, thereby defining a substantially cylindrical opening. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) that define a substantially circular and cylindrical opening (“radial passage 108 extends, in the shape of a circular cylindrical recess”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the passage is radial and substantially circular opening, thereby defining a substantially cylindrical opening, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). In re Dailey et al., 149 USPQ 47.
Regarding claim 7, Suarez del Real Pena discloses the wicking member 212 overlies the lower end wall and overlies the passage (see FIG. 6), with the indicator 214 extending over the wicking member 212 so as to sandwich the wicking member 212 between the lower end wall and the indicator 214 (see FIG. 5).
Suarez del Real Pena discloses that the passage is rectangular (see FIG. 5) and does not explicitly disclose that the passage is radial. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the passage is radial, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). In re Dailey et al., 149 USPQ 47.
Regarding claim 8, Suarez del Real Pena discloses a liner ("gasket 210"; [0069]; FIG. 5) positioned between the lower end wall and the wicking member 212 (see FIG. 5), while maintaining direct fluid communication between the wicking member and the passage (see FIG. 6).
Suarez del Real Pena discloses that the passage is rectangular (see FIG. 5) and does not explicitly disclose that the passage is radial. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the passage is radial, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). In re Dailey et al., 149 USPQ 47.
Regarding claim 10, Suarez del Real Pena discloses the passage comprises a slot positioned adjacent to one of the catheter side wall, the extension side wall, the first joining wall and the second joining wall (see Annotated FIG. 5).
Suarez del Real Pena discloses that the passage is rectangular (see FIG. 5) and does not explicitly disclose that the passage is radial. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the passage is radial, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). In re Dailey et al., 149 USPQ 47.
Regarding claim 15, Suarez del Real Pena discloses a cover member ("lens 216"; [0069] & [0077]; FIG. 5; NOTE: the lens is mistakenly labeled as 210 in [0069]) extending over the slot (see FIG. 6), the cover member 216 being at least partially transparent ("transparent window"; [0069]).
Regarding claim 16, Suarez del Real Pena discloses a bag coupling connector ("connector 156"; [0068]; FIG. 4) positioned at the distal end thereof (see FIG. 4).
Regarding claim 18, Suarez del Real Pena discloses A catheter (see Abstract; FIG. 4) comprising: 
a catheter tube ("drain line 132"; [0058]; FIG. 4) having a proximal end and a distal end  (see FIG. 4), the catheter having an inner bore (NOTE: drain lines inherently have inner bores in order to convey fluids);
a connector  ("chemical testing device 200"; [0058]; FIG. 5) having a body ("body 202"; [0069]; FIG. 5) with a central bore ("fluid channel 208"; [0069]; FIG. 6), with the proximal end of the catheter tube coupled to a first end of the body (see FIG. 4), the connector 200 further including: 
at least one slot disposed in the body defined by lower end wall and upstanding walls extending axially outwardly therefrom, terminating at an upper opening (see Annotated FIG. 5); and 
at least one passage ("receptacle 204"; [0069]; FIG. 6) extending from the central bore 208 to the at least one slot (see FIG. 6); and 
an indicator assembly (comprising at least of "lens 216," "pads 214," "membrane 212," and "gasket 210"; [0069]; FIG. 5) having: 
an indicator ("pads 214"; [0071]; FIG. 7) with a top surface, a bottom surface and an edge (see FIG. 6), the indicator 214 structurally configured to change color ("test pad 224 includes reagents that cause the test pad 224 to change color"; [0071]) in the presence of a chemical indicative of a bladder infection ("Example reagents within the test pad 224 typically include indole carboxylic acid ester and diazonium salt"; [0071]); 
a wicking member ("membrane 212"; [0069]; FIG. 5) having an indicator contact portion and a flow contact portion (see FIG. 6), with the flow contact portion being in fluid communication with the at least one passage and the indicator contact portion being in contact with one of the top surface, the bottom surface and the edge of the indicator (see FIG. 6), with the wicking member 212 being positioned between the passage and the indicator 214 (see FIG. 5).
Suarez del Real Pena discloses that the at least one passage is rectangular (see FIG. 5) and does not explicitly disclose that the at least one passage is radial. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the at least one passage is radial, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). In re Dailey et al., 149 USPQ 47.
Regarding claim 19, Suarez del Real Pena discloses that the at least one passage is rectangular (see FIG. 5) and does not explicitly disclose that the at least one passage is radial. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the at least one passage is radial, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). In re Dailey et al., 149 USPQ 47.
Suarez del Real Pena/Weiß does not explicitly disclose the at least one slot comprises a pair of slots that are positioned on opposite sides of the body of the connector, with the at least one radial passage further comprising a radial passage extending to each of the pair of slots. However, it has been held that a mere duplication and rearrangement of the essential working parts of a device involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to duplicate and rearrange parts of Suarez del Real Pena/Weiß’s device such that the at least one slot comprises a pair of slots that are positioned on opposite sides of the body of the extension connector, with the at least one radial passage further comprising a radial passage extending to each of the pair of slots. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 20, Suarez del Real Pena discloses the at least one slot further comprises a substantially rectangular lower end wall, and wherein the upstanding walls further comprise a catheter side wall, an extension side wall spaced apart from the extension side wall, with a first joining wall spanning therebetween and a second joining wall spanning therebetween spaced apart from the first joining wall (see Annotated FIG. 5).

Claim(s) 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez del Real Pena et al. in view of Weiß et al. and further in view of Burkholz et al. (US 20170120011 A1).
Regarding claim 9, Suarez del Real Pena discloses the wicking member 212 overlies the lower end wall and overlies the passage (see FIG. 6), with a wicking member 212 in fluid communication with the indicator 214 (see FIG. 6), and further including a liner 210 positioned between the lower end wall and the indicator 214 (see FIG. 5), such that a portion of the lower end wall is overlayed with the liner (see FIG. 6), and a portion of the lower end wall is overlayed with the wicking member (see FIG. 6).
Suarez del Real Pena discloses that the passage is rectangular (see FIG. 5) and does not explicitly disclose that the passage is radial. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the passage is radial, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). In re Dailey et al., 149 USPQ 47.
	Suarez del Real Pena/Weiß does not explicitly disclose that a portion of the wicking member 212 extending over the top surface of the indicator 214. However, Burkholz teaches a catheter system (see Abstract) with a wicking member (“porous material 3200”; [0256]; FIG. 28A) wherein a portion of the wicking member 3200 extends over the top surface of the indicator (“visualization channel 2903”; [0250]; FIG. 28A). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena/Weiß’s device such that a portion of the wicking member extends over the top surface of the indicator, as taught by Burkholz, for the purpose of improving the visualization of the wicking process ([0256]).
Regarding claim 11, Suarez del Real Pena discloses that the passage is rectangular (see FIG. 5) and does not explicitly disclose that the passage is radial. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the passage is radial, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). In re Dailey et al., 149 USPQ 47.
Suarez del Real Pena/Weiß does not explicitly disclose that at least a portion of the wicking member extends into the radial passage. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the size of the wicking member so that at least a portion of the wicking member extends into the radial passage. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Suarez del Real Pena/Weiß teaches the general conditions of the claim in the prior art, including the same structural parts in all other respects and identical function. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 12, Suarez del Real Pena discloses a liner 210 positioned between the wicking member and the lower end wall, the liner being sandwiched therebetween (see FIG. 5).
Regarding claim 13, Suarez del Real Pena discloses that the passage is rectangular (see FIG. 5) and does not explicitly disclose that the passage is radial. However, Weiß teaches that catheters (“generic hose line 101”; [0026]; FIG. 1) with radial passages (“radial passage 108”; [0026]; FIG. 1) are generic, and thus well known, in the field of fluid technology. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena’s device such that the passage is radial, for the purpose of forming a suitable “fluid-conveying connection from the axial passage 107 to the sheath outer face 105 of the hose line 101” ([0026]). In re Dailey et al., 149 USPQ 47.
	Suarez del Real Pena/Weiß does not explicitly disclose that the wicking member extends to an inner end of the radial passage. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the size of the wicking member so that the wicking member extends to an inner end of the radial passage. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Suarez del Real Pena/Weiß teaches the general conditions of the claim in the prior art, including the same structural parts in all other respects and identical function. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 14, Suarez del Real Pena/Weiß does not explicitly disclose that the wicking member 212 extends over the top surface of the indicator 214. However, Burkholz teaches a catheter system (see Abstract) with a wicking member (“porous material 3200”; [0256]; FIG. 28A) wherein a portion of the wicking member 3200 extends over the top surface of the indicator (“visualization channel 2903”; [0250]; FIG. 28A). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena/Weiß’s device such that the wicking member extends over the top surface of the indicator, as taught by Burkholz, for the purpose of improving the visualization of the wicking process ([0256]).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suarez del Real Pena et al. in view of Weiß et al., and further in view of Bonham et al. (US 20170173322 A1).
Regarding claim 17, Suarez del Real Pena/Weiß does not disclose a plurality of ribs extending longitudinally along the central bore between the radial passage and the first end of the extension connector. However, Bonham teaches a catheter connector (see Abstract) wherein a plurality of ribs ("second-barb-region 732"; [0283]; FIG. 7C) extending longitudinally along the central bore between the radial passage and the first end of the extension connector (see FIG. 7C). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suarez del Real Pena/Weiß’s device such that a plurality of ribs extending longitudinally along the central bore between the radial passage and the first end of the extension connector, for the purpose of forming a suitable catheter that is “sized and shaped to connect to the drain line 132 in a fluid-tight manner (e.g., via friction fit)" ([0069]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO-892 form are considered relevant to applicant’s disclosure and are cited to further show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781